DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 9 of U.S. Patent No. 10,368,891. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims teach every limitation of instant claim 1. Conflicting claim 1 teaches a system for ablating tissue which comprises an elongate shaft having a movable distal end, an ablation element comprising an ultrasound transducer coupled to the movable distal portion of the elongate shaft, wherein the ultrasound transducer comprises a single ultrasound transducer element having an active portion and an inactive portion, wherein the ultrasound transducer is configured to measure tissue properties, and wherein the ultrasound transducer is configured to deliver a collimated beam of ultrasound energy comprising ablation energy to ablate the target tissue without contacting the target tissue with the elongate shaft or any structure disposed thereon. Conflicting claims 6 and 9, which inherit every limitation of conflicting claim 1, further teach that the tissue properties comprise tissue thickness. Therefore, conflicting claims 9 and 9 teach every limitation of claim 1. 
Claims 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-22 and 24 of U.S. Patent No. 10,368,891 in view of Thapliyal et al. US Patent No. US 10,363,057. 
Claims 19 and 24 of conflicting Patent 10,368,891 teach a method for ablating tissue, said method comprising: providing an ablation system comprising an elongate shaft and an 
Claims 19 and 24 fail to teach that the tissue property is the tissue thickness.
Claim 54 of conflicting Patent No. 10,363,057 teaches a substantially similar method comprising measuring the thickness of the tissue as a tissue property. It would have been prima facie obvious for one having ordinary skill in the art at the time of invention to measure thickness as a tissue property in order to more accurately determine the necessary ablation parameters.
Claims 20-22 of conflicting Patent 10,368,891 in view of claim 54 of conflicting Patent 10,363,057 additionally teach every limitation of instant claims 13-15.

Allowable Subject Matter
Claims 1-20 would be allowable if the double patenting rejections are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, alone or in combination, fails to teach every limitation of the independent claims. In particular, the prior art of record fails to teach providing both sensing and a collimated beam of ablation energy from a single ultrasound transducer having both an active and an inactive region.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793